Bigelow, J.
The objections taken by the plaintiff to certain portions of the depositions offered by the defendant go to the competency of the evidence, and not to the form of the interrogatories. They were therefore open to him at the trial. Rev. Sts. c. 94, §§ 26, 30. Atlantic Mutual Fire Ins. Co. v. Fitzpatrick, 2 Gray, 279. Heywood v. Reed, 4 Gray, 579. And they were all well taken, and the evidence was rightly rejected, as being wholly collateral and irrelevant to the issue, or as proving facts of which there was better evidence in existence, except those parts of the depositions which tended to show that the wife of the plaintiff complained of his ill treatment of her prior to the alleged criminal intercourse with the defendant.
These were competent, and should have been admitted. In actions for criminal conversation, one of the principal grounds on which the husband is allowed to recover damages is, that by the wrongful act of the defendant he has been deprived of the confidence and affection of the wife. If the defendant invaded domestic peace, destroyed conjugal felicity, and by his solicitations alienated and seduced the wife’s affections from a kind and tender husband, he inflicted a much more *420grievous wrong, and incurred a far heavier penalty in damages, than he would have done if love and harmony and affectionate intercourse had been previously impaired or lost, through the misconduct and cruel treatment of the husband.
The state of the wife’s mind and feelings towards the hus band before the alleged infidelity is therefore directly in issue, as bearing on the question of damages; and it may be shown, in the usual mode in which proof of such a fact is made in courts of law, by evidence of declarations and statements of the wife, indicating the condition of her affections towards her husband during their cohabitation and prior to the alleged seduction. Such is the rule, whenever it is necessary to show the mental feelings of an individual. The usual expression of them by contemporaneous complaints and admissions is original evidence. They are in the nature of res gestee, accompanying the subject matter of inquiry, and giving character and significance to the acts and conduct to which they relate. By this proof, tfie true nature of the cohabitation of husband and wife might be best shown; and by confining it to a period of time contemporaneous with their cohabitation, and prior to any misconduct on her part with the defendant, all danger of any improper use of such testimony is avoided. This evidence is not admitted under any exception to the general rules regulating the competency of evidence, nor for the reason that proof of the facts might otherwise be difficult, but because it falls within the principle, that it is the best and original evidence of the facts. Trelawney v. Colman, 2 Stark. R. 191, and 1 B. & Ald. 90. Willis v. Bernard, 8 Bing. 376, and 1 Moore & Scott, 584. Winter v. Wroot, 1 M. & Rob. 404. Gilchrist v. Bale, 8 Watts, 355, Exceptions sustained.